DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the rejections of the Office action dated 1/13/2022 is persuasive and, therefore, the rejections of that action is withdrawn.
	The Amendment filed 04/13/2022 has been entered.  Claims 1, 6-11 and 16-21 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 9-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (hereinafter Anzures), US 20160259413 A1, in view of  HA et al. (hereinafter HA), US 2013/0024794 A1.

Regarding independent claim 1, Anzures teaches a method at an electronic device having a display, the method comprising: displaying a user interface on the display (Figure 5AL, [0270] user interface 500 on home screen of electronic device 100; thus - user interface 500 displaying (displaying a user interface on the display) on the display of electronic device 100 (a method at an electronic device having a display)), wherein the user interface includes at least one folder icon for a folder, the folder including at least two applications (FIG. 5A [0283] Networking launch icon 488 is associated with a folder that opens upon activation to reveal launch icons for a plurality of applications, e.g. launch icons “F,” “T,” and “L,” which are represented on networking launch icon 488; thus – user interface 500 (wherein the user interface) includes network launch icon 488 (includes at least one folder icon) associated with a folder (for a folder) wherein folder contains plurality of applications (the folder including at least two applications)); appending, to the folder icon, a badge having a number, wherein the number represents notifications corresponding to one or multiple applications in the folder (FIGS. 5AL-5AN and 11AH [0269, 0283-0284, 0573] suggests that network launch icon 488 associated with folder is appended with a badge with a number “7” (appending to the folder icon a badge having a number) because the applications associated with the launch icons contained in the networking folder have a combined seven user notifications (wherein the number represents notifications corresponding to one or multiple applications in the folder)); receiving an input at the user interface to open a folder associated with the folder icon (FIG. 5A [0269] FIGS. 5A-5G, 5I-5W, 5Y-5AA, 5AC-5AJ, and 5AL-5AW illustrate exemplary user interfaces for a home screen displaying a plurality of application launch icons, e.g., icons 480, 426, 428, 482, 432, 434, 436, 438, 440, 442, 444, 446, 484, 430, 486, 488, 416, 418, 420, and 424. Each of the launch icons is associated with an application that is activated, e.g., “launched”, on the electronic device 100 upon detection of an application-launch input, e.g., a tap gesture having a maximum intensity below a threshold for invoking the quick action menu, [0283] Networking launch icon 488 is associated with a folder that opens upon activation to reveal launch icons for a plurality of applications, e.g. launch icons “F,” “T,” and “L,” which are represented on networking launch icon 488; thus – upon receiving a user tap gesture, having a maximum intensity below a threshold for invoking a quick action menu (receiving an input at the user interface), on networking launch icon 488 (the folder icon) opens the folder (to open a folder associated with)); 
determining whether one or multiple applications within the folder have a notification associated therewith (FIGS. 5AL-5AN and 11AH [0283-0284, 0573] suggests that network launch icon 488 associated with folder is appended with a badge with a number “7” because the applications associated with the launch icons contained in the networking folder have a combined seven user notifications; this suggests that the electronic device determines whether one or multiple applications within folder (determining whether one or multiple applications within the folder) represented by network launch icon 488 has a notification associated therewith (have a notification associated therewith) in order to sum up the total number of notifications associated with the applications within the folder); in response to determining that multiple applications have a notification associated therewith, launching an interface for the folder (FIGS. 5AL-5AN and 11AH [0283-0284, 0573] suggests that network launch icon 488 associated with folder is appended with a badge with a number “7” because the applications associated with the launch icons contained in the networking folder have a combined seven user notifications, [0284] In FIG. 5AN, the intensity of contact 542 increases above the threshold needed to invoke the quick-action menu.  In response, hint graphic 543 that appears and dynamically grows out from under networking launch icon 488…hint graphic 543 morphs into quick action menu 544 , which displays an icon and text for each selection 546, 548, 550, and 552 that are now available to the user.  The icon displayed for each selection is a graphical representation of a launch icon for an application associated with one or more of the seven notifications; this suggest that when user intensity of contact input increases about the threshold needed to invoke the quick-action menu, the notifications associated with the multiple application icons within the folder are gathered (in response to determining that multiple applications have a notification associated therewith) and then displayed on the quick action menu 544 (launching an interface for the folder) as shown in FIG. 5AN).
Anzures does not expressly teach in response to determining that one application has a notification associated therewith, launching the one application with the notification directly.
However, HA teaches in response to determining that one application has a notification associated therewith, launching the one application with the notification directly ([0167] When an event is generated in an application included in the folder, the controller 180 may convert the folder screen on which the representative image is displayed in order to display the application included in the folder.  Here, the controller 180 may set the representative image to be disappeared in a sliding manner to make a user visually feel more interested, [0168] That is, the screen of the folder 310, as aforementioned, which displays the representative image 311, may be entirely converted into the icon of the event-generated application 210…FIG. 6A, [0169] Also, the controller 180 may execute the event-generated application 210 upon detecting a user selection, for example, a touch input with respect to the folder 310 including the event-generated application 210.  Therefore, the screen of the display unit 151 may change into an application execution screen 480 for executing the corresponding application 210; this suggests in response to determining that the one event generating application 210 has generated an event within the folder 310 of the application 210 (in response to determining that one application has a notification associated therewith), a user can touch the folder 310 displaying the application 210 to change the screen display into the execution screen 480 for the corresponding application 210 that generated the event (launching the one application with the notification directly)).
Because Anzures and HA address the issue of displaying notifications associated with the applications contained within a folder, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to determining that one application has a notification associated therewith, launching the one application with the notification directly as suggested by HA into Anzures’ method, with a reasonable expectation of success, such that in response to determining that one application has a notification within Anzures’ network launch icon 488 representing a folder with plurality of icons, the folder image can be replaced by the corresponding image of the application with a corresponding generated event notification wherein a user touching the folder image reflecting the application will change the display to an execution screen of the corresponding application.  This modification would have been motivated by the desire to provide a mobile terminal capable of reducing complexity of a display unit due to displaying of a plurality of icons (HA [0010]).

Regarding dependent claim 9, Anzures, in view of HA, teach the method of claim 1, further comprising displaying notification panels filtered for a folder when opening a notification panel display while a user interface for the folder is shown (see Anzures [0280] In FIG. 5AC, after invoking messages quick-action menu 528 on home screen user interface 500, [0283] Networking launch icon 488 is associated with a folder that opens upon activation to reveal launch icons for a plurality of applications, e.g. launch icons “F,” “T,” and “L,” which are represented on networking launch icon 488, [0284] In FIG. 5AN, the intensity of contact 542 increases above the threshold needed to invoke the quick-action menu.  In response, hint graphic 543 that appears and dynamically grows out from under networking launch icon 488…hint graphic 543 morphs into quick action menu 544 , which displays an icon and text for each selection 546, 548, 550, and 552 that are now available to the user.  The icon displayed for each selection is a graphical representation of a launch icon for an application associated with one or more of the seven notifications; this suggests as shown in FIG. 5AN displays selections 546, 548, 550, and 552 (further comprising displaying notification panels) that are notifications from the seven notifications filtered from folder (for a folder) represented by networking launch icon 488 and invoked to be displayed on quick action menu 544 (when opening a notification panel) that is displayed on user interface 500 while folder (for the folder) associated with network launch icon 488 is also shown (is shown) on user interface 500 (while a user interface)).  

Regarding dependent claim 10, Anzures, in view of HA, teach the method of claim 1, further comprising grouping notification panels for all applications within a folder on a notification panel display (see Anzures [0283] Networking launch icon 488 is associated with a folder that opens upon activation to reveal launch icons for a plurality of applications, e.g. launch icons “F,” “T,” and “L,” which are represented on networking launch icon 488, [0284] In FIG. 5AN, the intensity of contact 542 increases above the threshold needed to invoke the quick-action menu.  In response, hint graphic 543 that appears and dynamically grows out from under networking launch icon 488…hint graphic 543 morphs into quick action menu 544 , which displays an icon and text for each selection 546, 548, 550, and 552 that are now available to the user.  The icon displayed for each selection is a graphical representation of a launch icon for an application associated with one or more of the seven notifications; this suggests the displayed quick action menu 544 (on a notification panel display) groups notifications including selections 546, 548, 550, and 552 (grouping notification panels) which are each representing notifications of applications within the folder (for all applications with a folder) represented by networking launch icon 488).  

Regarding claims 11 and 19-20, claims 11 and 19-20 are electronic device claims that are substantially the same as the method of claims 1 and 9-10, respectively.  Therefore, claims 11 and 19-20 are rejected for the same reasons as claims 1 and 9-10.  In addition, Anzures discloses an electronic device ([0220] FIG. 3…Device 300 (an electronic device) typically includes one or more processing units), the electronic device comprising: a processor ([0220] FIG. 3…Device 300 (the electronic device) typically includes one or more processing units CPU 310 (comprising a processor)); and a display ([0220] FIG. 3…Device 300 includes input/output…comprising display 340 (and a display)), wherein the electronic device is configured to ([0265] Attention is now directed towards embodiments of user interfaces and associated processes that may be implemented (is configured to) on an electronic device…device 300 (wherein the electronic device)).

Regarding independent claim 21, claim 21 is a non-transitory computer readable medium claim that is substantially the same as the method of claim 1.  Therefore, claim 21 is rejected for the same reason as claim 1.  In addition Anzures discloses a non-transitory computer readable medium for storing instruction code ([0127] software programs and/or sets of instructions (instruction code) stored in memory 102 (a non-transitory computer readable medium for storing)), which, when executed by a processor of an electronic device having a display, cause the electronic device to ([0123] FIG. 1A is a block diagram illustrating portable multifunction device 100 (an electronic device) with touch-sensitive display system 112 (having a display), [0127] The one or more processors 120 run or execute (which when executed by a processor of) various software programs and/or sets of instructions store in memory 102 to perform various functions for device 100 and to process data (cause the electronic device to)).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anzures in view of HA, as applied in the above rejections of claims 1 and 11, respectively, and further in view of YUAN et al. (hereinafter YUAN), US 2015/0334118 A1.

YUAN was disclosed in an IDS dated 3/11/2020.

Regarding dependent claim 7,  Anzures, in view of HA, teach the method of claim 1, one or both of folder badging and application badging for applications within the folder (see Anzures FIGS. 5AL-5AN and 11AH [0283-0284, 0573] suggests that network launch icon 488 associated with folder is appended with a badge (one or both of folder badging) with a number “7” because the applications associated with the launch icons contained in the networking folder have a combined seven user notifications (and application badging for applications within the folder)).
Anzures and HA do not expressly teach further comprising an option associated with the folder icon to clear badging.  
	However, YUAN teaches an option associated with an icon to clear badging for applications ([0056] The clearing command is a command used for clearing a notification icon.  The clearing command may be triggered by a designated operation.  The designated operation may be a tap operation on a designated key by a user or a shake operation on a mobile terminal by a user, [0057] When a clearing command is received, a display layer is instructed, according to each application identified included in the application list, to stop displaying the notification icons corresponding to the application identifiers, so that the display layer stops displaying the notification icons corresponding to the application identifiers of the applications of the to-be-cleared notification icons; this suggests a designed operation (an option) associated with displayed icons (associated with an icon) to enable clearing of notification icons associated with corresponding application icons (to clear badging for applications)).
Because Anzures, in view of HA, and YUAN address the issue of notification icon/badging corresponding to displayed icons and applications, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of an option associated with an icon to clear badging for applications as suggested by YUAN into Anzures and HA’s method, with a reasonable expectation of success, such that Anzures and HA’s method incorporates a designated operation associated with the folder icon to clear notification badging displayed, as suggested by YUAN, wherein the notification badging displayed on the folder icon are associated with one or both of folder badging and application badging for applications with the folder, as suggested by Anzures and HA, to teach further comprising an option associated with the folder icon to clear one or both of folder badging and application badging for applications within the folder.  This modification would have been motivated by the desire to quickly clear notification message prompts not cared about so that unwanted distraction is avoided and provide a simple and convenient operation (YUAN [0041]).
 
Regarding claim 17, claim 17 is an electronic device claim that is substantially the same as the method of claim 7.  Therefore, claim 17 is rejected for the same reason as claim 7.  
  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anzures in view of HA, as applied in the above rejections of claims 1 and 11, respectively, and further in view of Shia et al. (hereinafter Shia), US 2012/0204191 A1.

Shia was disclosed in an IDS dated 3/11/2020.

Regarding dependent claim 8, Anzures, in view of HA, teach all the elements of claim 1
Anzures and HA do not expressly teach wherein the displaying clears the badge after a time period of inactivity of interaction with the folder.  
However, Shia teaches wherein displaying clears a badge after a time period of inactivity of interaction with a folder ([0036] According to an embodiment, the output/UI module 170 can use the notification information 160 received from the notification interface 110 to provide and update the notification bar on the display. Because various applications 140 continue to generate notifications in response to event occurrences, the notification interface 110 can continue to send new notification information 160 to the output/UI module 170. In some embodiments, the notification bar can be a part of or be included in a status bar or tool bar on the display. The status bar or tool bar can be displayed on the home screen or default screen of the computing device. In other embodiments, the notification bar can appear, like a drop down or pop up menu bar, for example, when a user selects a notification icon or icons from the status bar or tool bar and can disappear or be hidden if a user is not viewing or using the notification bar or after a predetermined period of time, [0070] for portions of the notification bar 410 that include multiple notification representations, a number is also provided that represents the total number of notifications representations that have been generated by a corresponding application and not dismissed by a user; this suggests displaying hides or makes a notification icon disappear (wherein the displaying clears a badge) after a predetermined period of time if a user does not use the notification bar (after a period of inactivity of interaction with a folder) containing the notification icon).
Because Anzures, in view of HA, and Shia address the same issue of displaying a menu of notifications with a number representing notifications that have been generated by a corresponding application, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein displaying clears a badge after a time period of inactivity of interaction with a folder as suggested by Shia into Anzures and HA’s method, with a reasonable expectation of success, such that Anzures and HA’s display of notification badge can be cleared after a time period of inactivity of interaction with the display interface including the folder to teach wherein the displaying clears the badge after a time period of inactivity of interaction with the folder.  This modification would have been motivated by the desire address the need to provide the user with an efficient way to receive and/or view notification (Shia [0003]).

Regarding claim 18, claim 18 is an electronic device claim that is substantially the same as the method of claim 8.  Therefore, claim 18 is rejected for the same reason as claim 8.  

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter in Claim 6 and 16.

The prior arts of record and newly cited art when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claims 6 and 16 when taken in the context of the claims as a whole.
At best the prior arts of record and newly cited art, specifically, Anzures (US 2016/0259413 A1) discloses [0269] FIGS. 5A-5G, 5I-5W, 5Y-5AA, 5AC-5AJ, and 5AL-5AW illustrate exemplary user interfaces for a home screen displaying a plurality of application launch icons, e.g., icons 480, 426, 428, 482, 432, 434, 436, 438, 440, 442, 444, 446, 484, 430, 486, 488, 416, 418, 420, and 424. Each of the launch icons is associated with an application that is activated, e.g., “launched”, on the electronic device 100 upon detection of an application-launch input, e.g., a tap gesture having a maximum intensity below a threshold for invoking the quick action menu, [0270] user interface 500, [0283] Networking launch icon 488 is associated with a folder that opens upon activation to reveal launch icons for a plurality of applications, e.g. launch icons “F,” “T,” and “L,” which are represented on networking launch icon 488, [0284] hint graphic 543 that appears and dynamically grows out from under networking launch icon 488…hint graphic 543 morphs into quick action menu 544, which displays an icon and text for each selection 546, 548, 550, and 552 that are now available to the user.  The icon displayed for each selection is a graphical representation of a launch icon for an application associated with one or more of the seven notifications, [0573] [0573] In some embodiments, the application icon includes (2516) an indication of a number of notifications (e.g., a notification badge) and the one or more quick action objects include a quick action object associated with one or more of the notifications (e.g., an option for replying to a most recent message, or listening to a most recent voicemail). For example, messages launch icon 424 in FIG. 11H includes a notification badge indicating that there are four notifications pending for the associated messaging application. Quick action objects 1112, 1114, and 1116 are associated with an option to reply to recently received messages triggering the notifications. For example, quick action object 1112 indicates that there are two recently received messages from G. Hardy, and provides text from one of the messages (“I've got number 8!”); HA (US 2013/0024794 A1) discloses [0166] The controller 180 may also display on the folder 310 information related to the event, for example, `new text uploaded` together with the icon of the application 210, thereby providing a user with the event related information, [0167] When an event is generated in an application included in the folder, the controller 180 may convert the folder screen on which the representative image is displayed in order to display the applications included in the folder. Here, the controller 180 may set the representative image to be disappeared in a sliding manner to make a user visually feel more interested, [0168] That is, the screen of the folder 310, as aforementioned, which displays the representative image 311, may be entirely converted into the icon of the event-generated application 210. Also, referring to FIG. 6A, the icon of the event-generated application 210 may be displayed with overlapping the representative image 311, [0169] Also, the controller 180 may execute the event-generated application 210 upon detecting a user selection, for example, a touch input with respect to the folder 310 including the event-generated application 210. Therefore, the screen of the display unit 151 may change into an application execution screen 480 for executing the corresponding application 210, [0172] As another exemplary embodiment, description will be given of a case where events have been generated in a plurality of applications among the applications included in the folder, with reference to FIG. 6B, [0173] Referring to FIG. 6B, when events are generated from the first and second applications 210 and 220 included in the folder 310, icons of the event-generated first and second applications 210 and 220 are displayed on the folder 310 with overlapping the representative image 311, which is already displayed on the folder 310; and newly cited YANG (US 2017/0185753 A1) discloses [0052] in the case of view accesses, online content management system 102 is concerned with incrementing a view access counter 404 whenever a view access event is detected. Example of view access events include presenting all or part of content item 202 for a specified duration, navigating (e.g., scrolling) through all or part of a document, viewing some or all content items in a folder, etc.
In addition, the references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings to arrive at the present invention as recited in the context of claims 6 and 16 as a whole.  Thus, claims 6 and 16 are objected to.

Response to Arguments
	Applicant's arguments filed 04/13/2022 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG et al., US 2017/0185753 A1 (Jun. 29, 2017) ([0052] in the case of view accesses, online content management system 102 is concerned with incrementing a view access counter 404 whenever a view access event is detected. Example of view access events include presenting all or part of content item 202 for a specified duration, navigating (e.g., scrolling) through all or part of a document, viewing some or all content items in a folder, etc.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143